Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Nov. 18, 2020 has been received and entered.
Currently, Claims 1-30 and 32 are pending. Claims 14-30 and 32 are examined on the merits. Claims 1-13 are withdrawn.
Applicant’s arguments with respect to claim(s) 14-30 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Altaffar et al. (US 2013/0014934 A1) further in view of Faerstein (US 2012/0269868 A1) and Hitoe et al. (Panminerva Med., 2014, 56 (3 Suppl 1) :1 -6).
Altaffar et al. teaches a treatment for eye health [0045] comprising natural color concentrated from maqui berry (Claim 3) and omega 3 fatty acid docosahexanoic acid and eicosapentaenoic acid (Claim 14). Eye health would include corneal disease and dry eye of Claims 15 and 16. The amounts are used in food, dietary supplement industries [0032].  Dietary supplements and foods are used daily, at least one time a day. Thus, the limitations of Claims 17-18 are met.
However, Altaffar et al. does not teach omega-3 fatty acids in a range of 2000-4000 mg, maqui berry in a range of 10-30 mg.
As for concentration, Faerstein teaches a nutritional supplement with omega fatty acids, including eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) for benefiting eye health in the amounts of about 2000 mg of EPA to about 1000 mg DHA [0066].

It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising omega-3 fatty acids in a range of 2000-4000 mg, maqui berry in a range of 10-30 mg of the active agent combination for the following reasons. The reference does teach the composition for treating dry eyes. Faerstein teaches a nutritional supplement with omega fatty acids, including eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) for benefiting eye health in the amounts of 2000 mg of EPA to about 1000 mg DHA [0066].  Hitoe et al. teaches a treating dry eye symptoms with Aristostelia chiiensis berry extract at daily dosage of 30 mg (Methods). Thus, it would have been obvious to make a concentrated composition containing maqui berry and omega-3 fatty acid docosahexanoic acid and eicosapentaenoic acid for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  “[Where the general conditions of a claim are disclosed in the prior art, if is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected .
Response to Arguments
	Applicant argues that the reference does not teach combination of omega 3 fatty acid and maqui berry because the claim dependencies in the reference document do not include the claimed combinations.
	In response to Applicant’s argument, the ingredients are used in combination for Claim 3, not limiting to one ingredient.  The claims can depend on other claims which include other ingredients.  The maqui berry in claim 3 depends on claim 1.  The omega-3 fatty acid of claim 14 depends on claim 8, which depends on claim 1.  When the combination with the elements of claims from claims 14 and 8 are in claim 1, then the claim 3 depending on claim 1 would include all the elements of claims 14, 8 and 1.  

	Applicant argues that the references do not teach omega-3 fatty acids in a range of 2000-4000 mg.
	In response to Applicant’s argument, this limitation is amended.  The new reference Faerstein teaches a nutritional supplement with omega fatty acids, including eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) for benefiting eye health in the amounts of about 2000 mg of EPA to about 1000 mg DHA [0066].  Thus, at least 2000 mg omega-3 fatty acid amount is taught.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655